Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 6, 2022 amends claims 26-27, 29-37, and 39-49.  Claims 26-50 are pending.

Response to Arguments
Applicant’s arguments, filed on June 6, 2022, regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The newly presented claim limitations in the independent claims are taught by newly presented reference, Xiao et al. (US 2019/0176660), in combination with the previously cited references, in light of the new grounds of rejection.  

Claim Objections
Claims 29, 31, 39, 43-44, and 49 are objected to because of the following informalities:
In claim 29, the words “…a first travel control directive of the travel controls directives …” should be rewritten as follows: “a first travel control directive of the travel control directives …”
In claim 31, the words “receiving a profile of the passenger through the transceiver the profile including personal data of the passenger wherein the personal data identifies…” should be rewritten as follows:  “receiving a profile of the passenger through the transceiver, wherein the profile includes personal data of the passenger, wherein the personal data identifies…”
In claim 43, the words “receiving a profile of the passenger through the transceiver predicted sleeping stages the profile including personal data of the passenger wherein the personal data identifies…” should be rewritten as follows:  “receiving a profile of the passenger through the transceiver, wherein the profile includes personal data of the passenger, and wherein the personal data identifies…”
In claim 31, the words “…reduces interruption of the predicted sleeping states of the passenger…” should be rewritten as follows:  “…reduces interruption of the predicted sleeping stages of the passenger…”
In claim 43, the words “…reduces interruption of the predicted sleeping states of the passenger…” should be rewritten as follows:  “…reduces interruption of the predicted sleeping stages of the passenger…”
In claim 44, the words “…a predicted sleeping stage of the predicted sleeping states, wherein the predicted sleeping stage identifies…” should be rewritten as follows:  “…a predicted sleeping stage of the predicted sleeping stages, wherein the predicted sleeping stage identifies…”
In the preamble of claim 39, the words “…to coordinate travel of a vehicle” should be rewritten as follows:  “…to coordinate travel with a vehicle…”
In the third clause of claim 39, the words “generate a travel plan…” should be rewritten as follows:  “generating a travel plan…”.
In the fifth clause of claim 39, the words “generate travel control directives…” should be rewritten as follows:  “generating travel control directives…”.
In claim 49, the words ”…based at least in part on the monitoring of the passenger includes dynamically adjusting…” should be rewritten as follows:  “…based at least in part on the monitoring of the passenger which includes dynamically adjusting…”.
The foregoing changes are required to correct antecedent basis issues or typographical errors.  Examiner will examine the merits of the claims based on these changes.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 32-33 and 44-45 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 32-33 and 44-45, the term "light sleeping" is a relative or subjective term which renders the claim indefinite.  The term "light sleeping" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Amendments are required for the above-identified issues.  No new matter should be added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 26-28, 30, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Xiao et al. (US 2019/0176660).
Regarding claim 26, Kwatra teaches a traffic control system for directing traffic of a plurality of vehicles including a first vehicle having an associated first passenger and a second vehicle having an associated second passenger, the system comprising: (see Kwatra at Fig. 4 illustratively depicting a cognitive ride booking system 402; see Kwatra at element 432 of Fig. 4 depicting a communication controller facilitating communication between the cognitive ride booking system and a number of user equipments which include one or more communication devices having a ride scheduling application thereon, vehicular communication system, or on-board navigation system, and/or another electronic device that may have one or more processors and memory (see 54A-N as described in Fig. 2).  Also, see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route; see Kwatra at [0018] which discloses that various embodiments are provided for enabling cognitive ride sharing among a single entity or a group of users/commuters; Examiner notes that Kwatra at Fig. 2 depicts the ride booking system communicating with a number of different entities including vehicles among other things.)
a transceiver to communicatively couple to a plurality of autonomous or semi- autonomous driving systems (plurality of driving systems), wherein the plurality of vehicles are associated with a different one of the plurality of driving systems; (see Kwatra at Fig. 4 which discloses a communication controller 438; also, see Kwatra at [0057] which discloses that communication can occur via input/output (I/O) interfaces 22.  See Kwatra at [0074] which discloses that the computer system/server 12 of FIG. 1 may be included in FIG. 4 and may be connected to other computing nodes such as computer systems of vehicles or non-vehicle systems.  Also, see Kwatra at [0079] which discloses that the communication controller 438 may issue and/or provide one or more communication messages to a user.  Examiner maps the communication controller to the recited transceiver.)
an optimizer configured to: receive personal data for the first vehicle of the first passenger through the transceiver, wherein the personal data identifies predicted sleep stages of a sleep cycle for the first passenger; generate travel plans for selected ones of the plurality of vehicles including the first vehicle of the first passenger, (see Kwatra at [0016] which discloses that the cognitive ride scheduling system learns the activities of daily living (ADL), behavior patterns and routines of the user; see Kwatra at [0019] which discloses that the cognitive ride scheduling service enables the storing of the user’s pattern via wearable devices such as a smartwatch for detecting sleep and/or sleep routines and patterns.  Also, see Kwatra at [0079] which discloses that the ride booking optimizer 432 optimizes or ranks each of the one or more ride scheduling models, a ride matcher 434 to match a user with one or more of the one or more ride scheduling models (e.g., match a user with a mode of transportation according to the ride scheduling models and parameters.)
a scheduler configured to: receive the travel plans for selected ones of the plurality of vehicles including the first travel plan; determine traffic control directives based at least in part on the received travel plans and at least one traffic constraint associated with a measurement of a traffic; (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Examiner notes that the user preferences may be mapped to a user’s travel plan.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route.  Kwatra at [0022] further discloses that the ride sharing service may include using one or more parameters including: (a) a user's sleeping pattern.  Further, see Kwatra, at [0067] which discloses that one or more activities of a user, such as sleeping patterns, may be tracked and monitored.  Also, see Kwatra at Fig. 4 depicting user equipment 404 communicating with cognitive ride booking system 402.  Kwatra, at [0075] further discloses that the user equipment 404 may be a vehicular communication system, or an on-board navigation system.  Kwatra at [0069] discloses learning, monitoring, tracking, and/or collecting one or more ride scheduling parameters and that a machine learning operation may learn and/or track weather, road hazards, repairs, traffic conditions, and/or accidents along a route/journey to a selected destination. Examiner maps the presence of a road hazard to the at least one traffic constraint.  Examiner notes that the user’s sleeping pattern may be mapped to preferences providing for indicating sleep constraints.)
and a director to direct the transceiver to send the traffic control directives to one or more of the driving systems of one or more of the plurality of vehicles (see Kwatra, at the Abstract, at [0015], and at [0074], which discloses that a vehicle may be scheduled for a user based on satisfying ride sharing parameters to one or more ride scheduling models and that the cognitive ride scheduling service may facilitate instructions to enable ride sharing based on various parameters, such as avoiding traffic; see Kwatra, at Fig. 4, which discloses a decision module 430 and a communication controller 438.  Examiner maps instructions to directives.  Also, see Kwatra, at [0075] which discloses that a vehicular communication system or on-board navigation system.  Examiner maps the vehicular communication system to the recited driving system.  Examiner maps the communication controller 438 to the transceiver and the decision module 430 to the director.)
Kwatra does not expressly disclose wherein a first travel plan of the travel plans is determined so that the first travel plan reduces interruption of the predicted sleeping stages of the first passenger while the first passenger rides in the first vehicle and while the first vehicle implements the first travel plan, which in a related art Xiao teaches (see Xiao at [0023] which discloses that a passenger within the interior compartment 101 of the autonomous vehicle 100 may be in the process of dressing, eating, or sleeping, and select the second autonomous mode to ensure that the vehicle minimizes disturbances (e.g., travels 5 to 10 mph slower than the respective speed limit, travels in the rightmost lane when appropriate, avoids routes known to be under construction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to include wherein a first travel plan of the travel plans is determined so that the first travel plan reduces interruption of the predicted sleeping stages of the first passenger while the first passenger rides in the first vehicle and while the first vehicle implements the first travel plan, as taught by Xiao.  
One would have been motivated to make such a modification to provide an operational mode in which a vehicle is operated with little to no real time human input, as suggested by Xiao at [0023].  

Regarding claim 27, the modified Kwatra teaches the traffic control system of claim 26, wherein the scheduler receives a second travel plan associated with the second vehicle (see Kwatra at [0022] which discloses that the cognitive pattern of the user includes a user’s sleeping pattern and that driver parameters may be learned by way of detecting sensor data relating to vehicle dynamics and receiving vehicular collaboration data from other vehicles via V2V communication and/or considering other car-external data sources; Examiner notes that travel plans, in light of what is written in the specification at page 23, is determined based at least in part on travel constraints or preferences, the preferences providing for indicating sleep constraints.  Kwatra at [0074] further discloses that the computer system/server 12 of Fig. 1 may be included in Fig. 4 and may be connected to other computing nodes such as computer systems or vehicles where data collection, processing, analytics, and other functionality may be realized.)
Regarding claim 28, the modified Kwatra teaches the traffic control system of claim 27, wherein a first travel constraint for the first passenger includes a first destination location and a first arrive-by time for the first passenger, and a second travel constraint for the second passenger includes a second arrive-by time for the second passenger (see Kwatra at [0016] which discloses that the present invention provides for an intelligent, cognitive system that facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing and that in one aspect, the present invention may determine a selected time a user intends/desires to leave or depart, and a destination.  Kwatra at [0092] further discloses that a list of commuters may be determined along the desired, selected, or identified route and the ride may be scheduled/booked taking the destination time and routine/monitored pattern of every user sharing the ride.)
Regarding claim 30, the modified Kwatra teaches the traffic control system of claim 26, wherein the optimizer is configured to evaluate the traffic, determine travel constraints based at least in part on the received travel plans, dynamically determine a traffic plan based at least in part satisfying the travel constraints with respect to the measurement, and implement the traffic plan by at least to instruct the director to send at least one directive with the transceiver to selected ones of the plurality of vehicles (see Kwatra at element 432 of Fig. 4 depicting a ride booking optimizer; see Kwatra at [0079] which discloses that the ride booking optimizer 432 optimizes or ranks each of the one or more ride scheduling models, a ride matcher 434 to match a user with one or more of the one or more ride scheduling models (e.g., match a user with a mode of transportation according to the ride scheduling models and parameters.  Kwatra at [0082] discloses that one or more machine learning modules may be developed, learned, and/or built for providing one or more functions of the cognitive ride booking system.  Kwatra at [0082] further discloses that, for example, the machine learning component 450 may apply multiple combinations of factors, parameters, user preferences, ADLs of the user, behavior characteristics, vehicle operator profiles, vehicle operation or behavior standards/values, learned behavior parameter data, temperature data, historical data, traffic data, weather data, road conditions, a health state of the operator, biometric data of the operator, longitudinal position data, latitudinal position data, longitudinal/latitudinal position data of one or more alternative vehicles in relation to the vehicle, or a combination thereof to the machine learning model for cognitive ride booking operations.  Kwatra at [0088] in conjunction with Fig. 5 discloses a method for facilitating ride scheduling based on scheduling parameters and user preferences.  Examiner notes that the ride booking optimizer within the decision module facilitates ride scheduling based on scheduling parameters and user preferences.)  
Regarding claim 39, Kwatra teaches a method for multiple entities to coordinate travel of a vehicle, the multiple entities including a traffic control system, a first autonomous driving system located at a home, and a second autonomous driving system located at one vehicle, and the vehicle having an associated passenger, the method comprising: establishing communication between more than one of the multiple entities through a transceiver; (see Kwatra at element 432 of Fig. 4 depicting a communication controller facilitating communication between the cognitive ride booking system and a number of user equipments which include one or more communication devices having a ride scheduling application thereon, vehicular communication system, or on-board navigation system, and/or another electronic device that may have one or more processors and memory (see 54A-N as described in Fig. 2).  Examiner maps the communication controller to the traffic control.  Examiner notes that Kwatra at Fig. 2 depicts a number of entities including vehicles.)
receiving, through the transceiver, personal data that identifies a destination and identifies predicted sleep stages of a sleep cycle for the passenger; generate a travel plan based on the personal data, (see Kwatra at [0016] which discloses that the cognitive ride scheduling system learns the activities of daily living (ADL), behavior patterns and routines of the user; see Kwatra at [0019] which discloses that the cognitive ride scheduling service enables the storing of the user’s pattern via wearable devices such as a smartwatch for detecting sleep and/or sleep routines and patterns.  Also, see Kwatra at [0079] which discloses that the ride booking optimizer 432 optimizes or ranks each of the one or more ride scheduling models, a ride matcher 434 to match a user with one or more of the one or more ride scheduling models (e.g., match a user with a mode of transportation according to the ride scheduling models and parameters.)
exchanging, between the more than one of the multiple entities through the transceiver, the travel plan for the vehicle; (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route.  Further, see Kwatra, at [0067] which discloses that one or more activities of a user, such as sleeping patterns, may be tracked and monitored.  Also, see Kwatra at Fig. 4 depicting user equipment 404 communicating with cognitive ride booking system 402.  Kwatra, at [0075] further discloses that the user equipment 404 may be a vehicular communication system, or an on-board navigation system.  Examiner notes that the user preferences may be mapped to a user’s travel plan.  Examiner notes that the exchange of the travel plan between the vehicle and the cognitive ride booking system 402 is facilitated by the communication controller 438.  Examiner maps the presence of a road hazard to the at least one traffic constraint.  Examiner notes that the user’s sleeping pattern may be mapped to the recited sleep constraint.)
generating travel control directives to implement the travel plan based on at least one travel constraint associated with a measurement of traffic; exchanging, with the second autonomous driving system of the vehicle, the traffic control directives (see Kwatra, at the Abstract, at [0020], and at [0074], which discloses that a vehicle may be scheduled for a user based on satisfying ride sharing parameters to one or more ride scheduling models and that the cognitive ride scheduling service may facilitate instructions to enable ride sharing based on various parameters, such as avoiding traffic; see Kwatra at [0024] which discloses using contextual factors such as traffic data; see Kwatra at [0069] which discloses learning, monitoring, tracking, and/or collecting one or more ride scheduling parameters and that a machine learning operation may learn and/or track weather, road hazards, repairs, traffic conditions, and/or accidents along a route/journey to a selected destination.  Also, see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Examiner notes that the user preferences may be mapped to a user’s travel plan.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route.  Kwatra at [0022] further discloses that the ride sharing service may include using one or more parameters including: (a) a user's sleeping pattern.  Further, see Kwatra, at [0067] which discloses that one or more activities of a user, such as sleeping patterns, may be tracked and monitored.  Also, see Kwatra at Fig. 4 depicting user equipment 404 communicating with cognitive ride booking system 402.  Kwatra, at [0075] further discloses that the user equipment 404 may be a vehicular communication system, or an on-board navigation system.  Kwatra at [0069] discloses learning, monitoring, tracking, and/or collecting one or more ride scheduling parameters and that a machine learning operation may learn and/or track weather, road hazards, repairs, traffic conditions, and/or accidents along a route/journey to a selected destination. Examiner maps the presence of a road hazard to the at least one traffic constraint.  Examiner notes that the user’s sleeping pattern may be mapped to preferences providing for indicating sleep constraints.)
Kwatra does not expressly disclose wherein the travel plan is generated so that the travel plan reduces interruption of the predicted sleeping stages of the passenger while the passenger rides in the vehicle to the destination and while the vehicle implements the travel plan, which in a related art Xiao teaches (see Xiao at [0023] which discloses that a passenger within the interior compartment 101 of the autonomous vehicle 100 may be in the process of dressing, eating, or sleeping, and select the second autonomous mode to ensure that the vehicle minimizes disturbances (e.g., travels 5 to 10 mph slower than the respective speed limit, travels in the rightmost lane when appropriate, avoids routes known to be under construction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to include wherein the travel plan is generated so that the travel plan reduces interruption of the predicted sleeping stages of the passenger while the passenger rides in the vehicle to the destination and while the vehicle implements the travel plan, as taught by Xiao.  
One would have been motivated to make such a modification to provide an operational mode in which a vehicle is operated with little to no real time human input, as suggested by Xiao at [0023].  

Regarding claim 40, the modified Kwatra teaches the method to coordinate travel of claim 39, further comprising:  receiving the travel plan associated with the vehicle (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Examiner notes that the user preferences may be mapped to the at least one travel plan.)
Regarding claim 41, the modified Kwatra teaches the method to coordinate travel of claim 40, wherein the travel plan is generated further based on a first travel constraint for the passenger includes a destination location and an arrive-by time for the passenger (see Kwatra at [0016] which discloses that the present invention provides for an intelligent, cognitive system that facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing and that in one aspect, the present invention may determine a selected time a user intends/desires to leave or depart, and a destination.  Kwatra at [0092] further discloses that a list of commuters may be determined along the desired, selected, or identified route and the ride may be scheduled/booked taking the destination time and routine/monitored pattern of every user sharing the ride.)
Regarding claim 42, the modified Kwatra teaches the method to coordinate travel of claim 41, the travel plan is generated further based on a travel priority for the vehicle based at least in part on a sleeping preference (see Kwatra at [0022] which discloses that the ride sharing service may include using one or more parameters including a user’s sleeping pattern, among other things such as current traffic conditions related to one or more routes to reach a destination, for example.  Kwatra at [0016] discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Xiao et al. (US 2019/0176660) and further in view of Heinrich (US 2016/0059858).
Regarding claim 29, the modified Kwatra teaches the traffic control system of claim 28, wherein the personal data of the first passenger includes a sleeping preference for the first passenger, and a first travel control directive of the travel control directives transmitted by the director (see Kwatra at [0022] which discloses that the ride sharing service may include using one or more parameters including a user’s sleeping pattern.  Also, see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Examiner notes that the user preferences may be mapped to a user’s travel plan.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route.   Examiner previously mapped the decision module 430 to the director.)
The modified Kwatra does not expressly disclose instructs the first vehicle to drive faster than the second vehicle, which in a related art Heinrich teaches (see Heinrich at [0015] which discloses that the vehicle should not travel slower than the second vehicle or the target speed of the vehicle should not be less than the speed of the second vehicle; Examiner maps the vehicle to the recited first vehicle and Heinrich’s second vehicle to the recited second vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to direct the first vehicle to drive faster than the second vehicle, as taught by Heinrich.  
One would have been motivated to make such a modification to provide a method and device for a vehicle's safe autonomous cutting into an adjacent lane, as suggested by Heinrich at [0006].  

Claims 31-32, 35-38, 43-44 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Konrardy (US 10,156,848) and further in view of Xiao et al. (US 2019/0176660).

Regarding claim 31, Kwatra teaches a method for operating an autonomous vehicle associated with a passenger, comprising: (see Kwatra at [0016] which discloses that various characteristics pertaining to a vehicle (including autonomous or self-driven
vehicle) such as size of the vehicle, comfort-level of the vehicle, historical rating of the vehicle, etc. may be learned and that the various embodiments are provided herein for facilitating ride scheduling based on scheduling parameters and user preferences.)
receiving a schedule including an associated destination through a transceiver; (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing and that in one aspect, the present invention may determine a selected time a user intends/desires to leave or depart, a destination.  Also, see Kwatra at [0079] which discloses that the communication controller 438 may issue and/or provide one or more communication messages to a user.  Examiner maps the communication controller to the recited transceiver.)
receiving a profile of the passenger through the transceiver, wherein the profile includes personal data of the passenger, wherein the personal data identifies predicted sleeping stages of a sleeping cycle of the passenger; (see Kwatra at Fig. 4, disclosing a cognitive ride booking system 402 for facilitating ride scheduling; see Kwatra at [0016] which discloses that one or more ride sharing parameters/factors may be learned and/or determined based on needs, preferences, job types, and/or behavior patterns of a user.  In an additional aspect, a cognitive interaction operation may be used wherein one or more computing devices (e.g., a smartphone, an in-car navigation system, wearable IoT device) engages in a communication dialog to ask one or more questions such as, for example, user preferences on the types, methods, preferences, and ways of being driven.  Also, see Kwatra at [0019] which discloses that the cognitive ride scheduling service enables the storing of the user’s pattern via wearable devices for detecting sleep and/or sleep routines and patterns.)
receiving a traffic status through the transceiver; (see Kwatra at [0016] which discloses that the present invention may determine a selected time a user intends/desires to leave or depart, a destination, traffic conditions, surcharges that may be required, and whether a user prefers or does not prefer to engage in ride sharing.)
generating a route for the autonomous vehicle based at least in part on the destination, the profile, and the traffic status; (see Kwatra at [0017] which discloses that the various embodiments are provided herein for facilitating ride scheduling based on scheduling parameters and user preferences and that one or more ride scheduling parameters relating to an event may be determined.  Kwatra at [0017] further discloses that one or more ride scheduling models may be determined which satisfies the ride scheduling parameters.  Kwatra at [0021] discloses that a means of transportation that is available may be ranked and assigned a value based on estimated user preferences.  Kwatra at [0021] further discloses that a first vehicle may be assigned a value of 1 (e.g., 1-10 being a range of available values with 1 being representative of a vehicle service having the greatest amount/number of characteristics that match the user preferences and 10 being representative of a vehicle service having the least amount/number of characteristics that match the user preferences or vice versa).  Examiner notes that each of these ranked vehicles is associated with a particular route of which the first ranked vehicle is associated with the best route.) 
determining a time to transition the passenger to the autonomous vehicle; (see Kwatra at [0069] which discloses that a machine learning operation may learn and/or track a time at which the user is booking the ride (e.g., the time scheduled to be picked up.)
monitoring the passenger during autonomous operation of the autonomous vehicle; (see Kwatra at [0067] which discloses that one or more activities of a user may be tracked and monitored and that an IoT device such as a watch, smartphone, or tablet may be used to monitor the activities.)
Kwatra does not expressly disclose dynamically adjusting the route based at least in part on the monitoring the passenger, which in a related art, Konrardy teaches  (see Konrardy at col. 53 lines 6 - 46 which discloses that the mobile device 110 or the server 140 may identify conditions that may require adjustments to the route before the vehicle 108 reaches the location of such problematic conditions and that the mobile device 110 or on-board computer 114 may further monitor the vehicle passengers for changes in conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to dynamically adjust the route based at least in part on the monitoring the passenger, as taught by Konrardy.  
One would have been motivated to make such a modification to determine whether a route adjustment is needed, as suggested by Konrardy at col. 53 lines 31-33.  
The modified Kwatra does not expressly disclose wherein the route is generated such that the route reduces interruption of the predicted sleeping states of the passenger while the passenger is in the autonomous vehicle and while the autonomous vehicle is driving on the route to the destination, which in a related art, Xiao teaches (see Xiao at [0023] which discloses that a passenger within the interior compartment 101 of the autonomous vehicle 100 may be in the process of dressing, eating, or sleeping, and select the second autonomous mode to ensure that the vehicle minimizes disturbances (e.g., travels 5 to 10 mph slower than the respective speed limit, travels in the rightmost lane when appropriate, avoids routes known to be under construction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to include wherein the route is generated such that the route reduces interruption of the predicted sleeping states of the passenger while the passenger is in the autonomous vehicle and while the autonomous vehicle is driving on the route to the destination, as taught by Xiao.  
One would have been motivated to make such a modification to provide an operational mode in which a vehicle is operated with little to no real time human input, as suggested by Xiao at [0023].

Regarding claim 32, the modified Kwatra teaches the method of claim 31, wherein the predicted sleeping stages include a predicted sleeping stage with at least a predicted time of light sleeping, and the transition of the passenger includes transitioning the passenger contemporaneous with the predicted time of light sleeping to facilitate a return to sleep while the passenger is in the autonomous vehicle and while the autonomous vehicle is driving on the route to the destination (see Kwatra at [0019] which discloses that the cognitive riding scheduling service detects and stores sleep routines and patterns; see Kwatra at [0022] which discloses that the service may include using a user’s sleeping pattern, the user’s daily routine of scheduling/booking the transport service to a specified location, current traffic conditions relating to one or more routes to reach a daily destination.  Kwatra, at [0068], further discloses that a mobile device (which may be a wearable IoT device) may monitor and track a user's sleeping pattern in order to monitor the daily routine or the time user gets up in the morning particularly since the user may snooze an alarm and may have a tendency to get up at a different time than the scheduled.)
Regarding claim 35, the modified Kwatra teaches the method of claim 31 wherein the personal data identifies travel constraints, the travel constraints include a selected one or more of an arrival deadline, a preferred route, a type of preferred route (see Kwatra at [0092] which discloses that a list of commuters may be determined along the desired, selected, or identified route and the ride may be scheduled/booked taking the destination time and routine/monitored pattern of every user sharing the ride.  Examiner notes that a destination time corresponds to the recited arrival deadline.)
Regarding claim 36, the modified Kwatra teaches the method of claim 31 wherein the personal data identifies preferences, the preferences include a selected one or more of a number of desired hours of sleep, a desired wake-time, a music type, a lighting type, a background sound type, an alert type (see Kwatka at [0067] which discloses that one or more activities of a user (e.g., sleeping patterns, work routines, eating schedules, etc.) may be tracked and monitored to learn the activities of daily living ("ADL").  For example, an IoT device (e.g., an IoT device such as a watch, smartphone, tablet, etc.) may monitor activities, alerts/alarms, calendar information, schedules, and/or other defined actions of the user to determine a time the user wakes up, leaves to and/or from work, arrives at work, or other activities.)
Regarding claim 37, the modified Kwatra teaches the method of claim 31 wherein adjusting the route based on the monitoring of the passenger includes dynamically adjusting the route such that the route reduces interruption of the predicted sleeping states of the passenger while the passenger is in the autonomous vehicle and while the autonomous vehicle is driving on the route to the destination (see Kwatka at [0067] which discloses that one or more activities of a user (e.g., sleeping patterns, work routines, eating schedules, etc.) may be tracked and monitored to learn the activities of daily living ("ADL").  For example, an IoT device (e.g., an IoT device such as a watch, smartphone, tablet, etc.) may monitor activities, alerts/alarms, calendar information, schedules, and/or other defined actions of the user to determine a time the user wakes up, leaves to and/or from work, arrives at work, or other activities.  Kwatra at [0068] further discloses that a mobile device (which may be a wearable IoT device) may monitor and track a user's sleeping pattern in order to monitor the daily routine or the time user gets up in the morning particularly since the user may snooze an alarm and may have a tendency to get up at a different time than the scheduled.  Konrardy at col. 53 lines 6 - 46 which discloses that the mobile device 110 or the server 140 may identify conditions that may require adjustments to the route before the vehicle 108 reaches the location of such problematic conditions and that the mobile device 110 or on-board computer 114 may further monitor the vehicle passengers for changes in conditions.)
Regarding claim 38, the modified Kwatra teaches the method of claim 37, wherein the adjusting the route comprises a selected one or more of rerouting the vehicle: along a slower route, to a smoother road, along a route with fewer vehicles, to a quieter road, or stopping the vehicle (see Konrardy at col. 51 lines 28-30 which discloses that a route adjustment may include additional stops, rest stops, etc.)

Claims 43-44 and 47-50 are directed towards a non-transitory computer-readable media that would be performed by the methods of claims 31-32 and 35-38.  The cited portions of prior art used in the rejections of claims 31-32 and 35-38 teach the media of claims 43-44 and 47-50.  Therefore, claims 43-44 and 47-50 are rejected under the same rationale used in the rejections of claims 31-32 and 35-38.

Claims 33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Konrardy (US 10,156,848) in view of Xiao et al. (US 2019/0176660) and further view of Kirk (US 2021/0197867).
Regarding claim 33, the modified Kwatra does not expressly disclose the method of claim 32, wherein the transition the passenger to the autonomous vehicle includes waking the passenger at the predicted time of light sleeping, which in a related art Kirk teaches (see Kirk at [0004] which discloses that the vehicle controller may be programmed to initiate a vehicle wake mode based on detection of a passenger being asleep following expiration of a predetermined timeframe; see Kirk at [0014] which discloses that the controller 26 outputs a command schedule to the one or more vehicle components 24 to operate in subsequent steps to assist in waking the user from sleep.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to include waking the passenger, as taught by Konrardy.  
One would have been motivated to make such a modification to wake a passenger when detecting a passenger is asleep following expiration of a predetermined timeframe, as suggested by Kirk at [0004].  
Claim 45 is directed towards a non-transitory computer-readable media that would be performed by the method of claim 33.  The cited portions of Kirk used in the rejection of claim 33 teach the media of claim 45.  Therefore, claim 45 is rejected under the same rationale used in the rejection of claim 33.

Claims 34 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Konrardy (US 10,156,848) in view of Xiao et al. (US 2019/0176660) and further view of Jaradi (US 2017/0217351).
Regarding claim 34, the modified Kwatra does not expressly disclose the method of claim 31 wherein the transition of the passenger includes autonomously moving a sleeping platform where the passenger is sleeping from a first location into the autonomous vehicle which in a related art, Jaradi teaches (see Jaradi at [0012] which discloses that when the vehicle 10 is operated in an autonomous mode, front seats may be rotated and cushions may be inflated for use as a footrest, and in addition to, or in the alternative to operation as a footrest, the inflatable cushion 18, 19, 20 may operate as a bed.  The Examiner maps the bed to the sleeping platform.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to include autonomously moving a sleeping platform for the passenger from a first location into the autonomous vehicle, as taught by Jaradi.  
One would have been motivated to make such a modification to provide an opportunity to design vehicle amenities for the occupants that takes into account the reduced operation monitoring provided by the autonomous vehicle, as suggested by Jaradi at [0001].  
Claim 46 is directed towards a non-transitory computer-readable media that would be performed by the method of claim 34.  The cited portions of Jaradi used in the rejection of claim 34 teach the media of claim 46.  Therefore, claim 46 is rejected under the same rationale used in the rejection of claim 34.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661